Citation Nr: 1454119	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-14 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased evaluation for anal fissure, status post left lateral internal sphincterotomy, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claims for entitlement to service connection for left and right wrist disorders, pseudofolliculitis barbae, lumbar strain, cervical strain, and a right foot injury, and granted service connection for anal fissure, status post left lateral internal sphincterotomy, assigning a noncompensable rating, effective May 14, 2009.  

In the February 2010 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for hearing loss, glaucoma, tinnitus, a left ankle condition, and astigmatism.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with those decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In an October 2013 rating decision, the RO increased the disability rating for service-connected anal fissure, status post left lateral internal sphincterotomy from noncompensable to 10 percent disabling, effective May 14, 2009.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The October 2013 rating decision also granted service connection for cervical strain and right ankle sprain, assigning 30 percent and 10 percent ratings, respectively, effective from May 14, 2009.  Since service connection was granted, the Veteran's appeals as to those issues have become moot.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.

A hearing was held on January 28, 2014, by means of video conferencing equipment with the appellant in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The issues of entitlement to service connection for a left wrist disorder, a right wrist disorder, and a lumbar disability, and entitlement to an initial increased evaluation for anal fissure, status post left lateral internal sphincterotomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pseudofolliculitis barbae was incurred during active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue being decided below, the Board concludes that this duty does not preclude the Board from adjudicating the claim for service connection for pseudofolliculitis barbae, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  Pseudofolliculitis Barbae

The claims file contains an April 2013 VA treatment record from the Fort Dix Outpatient Clinic assessing the Veteran with pseudofolliculitis barbae.  The Veteran thus has a current disability for VA service connection purposes.

At the January 2014 Board hearing, the Veteran testified that he first noticed the "shaving bumps" during basic training.  He stated that he did not shave before this time, and began shaving during active service to be within regulation.  The Veteran testified that he started getting bumps under his neck and on the sides of his cheeks, and was sent to the shaving clinic and put on a shaving waiver.  He states that at the shaving clinic, he first learned of pseudofolliciulitis barbae.  Since that time, he has always had pain under his neck and scarring on his check and under his neck.  

A long-time friend of the Veteran submitted a lay statement in January 2011, stating that the Veteran had clear skin and a smooth face during high school and college, but that he noticed that the Veteran's face was bumping and scarring when he visited the Veteran during active service.  He stated that the Veteran informed him that he was made to shave during basic training, and was sent to shaving class.

The Veteran's wife also submitted a lay statement in January 2011.  She indicated that when she first met the Veteran, in April 1988, he was shaving daily to remain within military regulations, and suffered hair bumps on his face and neck.  She further stated that he continued to suffer from these bumps throughout their 20+ years of marriage.

The Board concludes that the above evidence is a sufficient basis for the conclusion that the Veteran's pseudofolliculitis barbae arose during service, and has continued since that time.  The Board has no reason to doubt the credibility of the above lay statements, and medical evidence demonstrates that the Veteran has a current diagnosis of pseudofolliculitis barbae.  Although the Board notes that the service treatment records do not contain reference to the Veteran's referral for a shaving clinic or this condition, the majority of the Veteran's service treatment records remain outstanding, and a September 2009 formal finding of unavailability indicates that further attempts to obtain these records would be futile. The Board observes that pseudofolliculitis barbae is something that the Veteran is competent to report, as ingrown hairs are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. at 309.  Accordingly, as the evidence reflects that the Veteran first experienced pseudofolliculitis barbae in active service, and has continued to experience this condition since service, service connection is warranted. 


ORDER

Service connection for pseudofolliculitis barbae is granted.


REMAND

Reasons for remand:  To obtain outstanding VA treatment records and to provide the Veteran with adequate VA examination and medical opinions.

The Veteran has not been afforded VA examination that addresses the nature and etiology of his claimed left and right wrist disorders.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

A February 2012 primary care outpatient initial evaluation note from Fort Dix Community Based Outpatient Clinic (CBOC) includes an assessment of degenerative joint disease of the wrists.  This constitutes competent evidence of a current disability.

At the January 2014 Board hearing, the Veteran testified that he injured both of his wrists during the staging of a routine for a tour with the "Tops in Blue."  In a March 2014 statement, he noted that the dance routine required dropping to his hands from a standing position, and maneuvering the weight of his body on his hands and wrists.  He stated that when he got back to his regular duty assignment, he went to the doctors and complained about his right wrist.  He said he did not complain about both because the right wrist was the more pressing one, because he is right handed.  A service treatment record from February 1987 documents the Veteran's complaints of right wrist pain immediately following return from the tour, noting that Veteran did a routine which required constant pressure on the palm of hand.  Although the assessment is fairly difficult to decipher, it appears to relate to the tendons.  The Veteran is competent to report that he experienced wrist pain following the performance of a dance routine, during active service, and the service treatment record available corroborates his lay statements.

The Board notes that a majority of the Veteran's service treatment records, including any separation examination performed, remain outstanding.  See September 2009 Formal Finding of Unavailability.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367  (1991).  

The Veteran submitted a December 2010 letter from a private physician, which states that the Veteran has limited wrist extension due to pain, as a result of his wrist injury from performing in the Air Force entertainment group in 1987.  However, as no rationale was provided for this conclusion, this opinion is an insufficient basis for a grant of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  However, the opinion does indicate that the current wrist disability may be related to active service.  Therefore, the Board finds that the issues of entitlement to service connection for a left and right wrist disorder should be remanded in order to provide the Veteran with VA examination.

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

While the Veteran has been provided with VA examination on the issue of entitlement to service connection for a low back disability, the Board finds that further development is needed in order for VA to meet its duty to assist.  In a December 2009 VA examination report, the VA examiner diagnosed the Veteran with lumbar strain, mild to moderately active, with range of motion abnormality.  In regards to the requested medical opinion concerning etiology, the examiner stated that he could not resolve the issue without resorting to mere speculation.  He indicated that the conclusion was based on the history and physical examination of the Veteran, review of the claims file, and the fact that he was unable to locate the discharge physical examination of the Veteran.

It is well established that that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2.  In Jones v. Shinseki, the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  See 23 Vet. App. 382 (2010).  The Veteran has reported, and is competent to report, low back pain since a motor vehicle accident in service.  Although the examiner states that he cannot come to a conclusion without resorting to speculation  because he was unable to locate the discharge physical examination, the Veteran is competent to report continuous symptoms of low back pain since a motor vehicle accident in service, and a lack of documentation, such as notation in a separation examination, is not an absolute bar to a finding of entitlement to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records). 

On remand, a supplemental opinion should be sought which sufficiently addresses the nature and etiology of the Veteran's low back disability.

Finally, the Board notes that the most recent VA treatment record in the claims file is a September 2013 rheumatology consult note from the Philadelphia VA Medical Center.  At the January 2014 Board hearing, the Veteran testified that he continued to receive treatment from VA, and specifically stated that he had a follow-up appointment regarding his bilateral wrist disability later in that week.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should obtain any VA treatment records from September 2013 to the present, and associate them with the claims file.

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from September 2013 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's VA claims file to an appropriate medical professional, who has not yet performed a compensation and pension examination for this Veteran, for a supplemental etiological opinion regarding the Veteran's low back disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any low back disability, to include degenerative joint disease and/or lumbar strain, arose during active service, or is otherwise causally or etiologically related to any incident of service.

* In coming to a conclusion, the examiner should consider and discuss the Veteran's competent lay statements regarding the onset of low back pain in service; following a motor vehicle accident documented in a July 1988 service treatment record; and a continuity of this pain since service.  

* The examiner's attention is directed to a March 2013 primary care note from the Fort Dix Outpatient Clinic, which indicates discussion of MRI results and includes an assessment of degenerative joint disease of the back.  A September 2013 rheumatology consult note from the Philadelphia VAMC also notes that radiography showed mild spondylotic changes of the lumbar spine.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the development requested by directive 1, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current left and/or right wrist disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any wrist disability present at any time during the appeal period (May 2009 to present).

Note: a February 2013 primary care outpatient initial evaluation note from Fort Dix CBOC includes an assessment of degenerative joint disease of the wrists.  

b.  For any wrist disability diagnosed above, provide an opinion on whether it at least as likely as not (50 percent or greater probability) arose during active service or is otherwise related to any incident of service.

* The examiner is advised that the Veteran has reported that he hurt both his wrists during the staging of a dance tour routine, where he would drop to his hands from a standing position, and then maneuver with his weight on his palms.  He also reported that he only saw a doctor, following the dance tour, for his complaints regarding his right wrist, as he is right handed and was required to use it more.  A February 1987 service treatment record corroborates the Veteran's report of hurting his wrists during this tour.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims for service connection for left and right wrist disabilities and a low back disability, and an initial increased evaluation for anal fissure, status post left lateral internal sphincterotomy, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


